NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                        TRAVIS WRIGHT, Petitioner.

                         No. 1 CA-CR 15-0728 PRPC
                             FILED 5-11-2017


     Petition for Review from the Superior Court in Yavapai County
                          No. V1300CR9980184
                  The Honorable Michael R. Bluff, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Yavapai County Attorney’s Office, Prescott
By Sheila Sullivan Polk
Counsel for Respondent

Travis Wright, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Judge James P. Beene joined.
                            STATE v. WRIGHT
                            Decision of the Court

T H U M M A, Judge:

¶1             Petitioner Travis Wright seeks review of the superior court’s
order denying his petition for post-conviction relief, filed pursuant to
Arizona Rule of Criminal Procedure 32.1 (2017).1 Absent an abuse of
discretion or error of law, this court will not disturb a superior court’s ruling
on a petition for post-conviction relief. State v. Gutierrez, 229 Ariz. 573, 577
¶ 19 (2012). Finding no such error, this court grants review but denies relief.

¶2            After Wright was indicted on three felony charges in 1998, he
pled guilty to one count of sexual conduct with a minor, a Class 6
undesignated felony. See A.R.S. § 13-1405. The superior court suspended his
sentence and placed him on two years’ supervised probation, with an initial
thirty days in jail. Nearly a decade later, the State moved to have Wright
register as a sex offender, which the superior court granted in 2008. See
A.R.S. § 13-3821. Wright filed a petition for writ of error coram nobis in 2015.
Treating the petition as an out-of-time petition for post-conviction relief, the
superior court dismissed the petition. Wright then filed a petition for
review of that dismissal with this court.

¶3            In seeking to challenge the dismissal, Wright has twice filed a
“notice of appeal from decision” that did not comply with Ariz. R. Crim. P.
32.9(c). A petition for review must set forth specific claims, present
sufficient argument supported by legal authority and include citation to the
record. See Ariz. R. Crim. P. 32.9(c)(1)(ii) & (iv); see also State v. Rodriguez,
227 Ariz. 58, 61 ¶ 12, n. 4, (App. 2010) (declining to address argument not
presented in petition). For this reason, this court denies relief.

¶4             Apart from this defect, Wright states that the plea agreement
did not require him to register as a sex offender, and a review of the written
plea agreement shows it was silent on the issue. The superior court’s
judgment of guilt and sentence form does indicate that “Defendant is not
required to register as a sex offender.” The State later moved for an order
requiring Wright to register as a sex offender as required by A.R.S. §13-3821
for his conviction, Wright did not oppose the motion and the court granted
it. Wright argues that his offense was designated a misdemeanor, meaning
the registration requirement of A.R.S. §13-3821 does not apply, that his plea




1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.



                                       2
                           STATE v. WRIGHT
                           Decision of the Court

agreement was violated by the registration requirement and that his
petition for writ of error coram nobis has no time limit for filing.

¶5              “A basic principle of criminal law requires that an offender
be sentenced under the laws in effect at the time he committed the offense
for which he is being sentenced.” State v. Newton, 200 Ariz. 1, 2 ¶ 3 (2001).
The superior court erred by failing to require registration at sentencing, but
corrected that error after being alerted to that fact by granting the State’s
motion and requiring registration. Moreover, that his conviction was
deemed a misdemeanor does not alter his obligation to register. See State v.
Cameron, 185 Ariz. 467, 469-70 (App. 1996). In addition, Wright fails to state
a colorable claim. State v. Runningeagle, 176 Ariz. 59, 63 (1993). Wright’s
claim is not only untimely but it is not in compliance with the rules, and
fails to raise any argument substantiated by law or fact.

¶6            For these reasons, this court grants review and denies relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED: AA




                                         3